[Cite as Banker's Choice, L.L.C. v. Cincinnati Zoning Bd. of Appeals, 2021-Ohio-1206.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




BANKER’S CHOICE, LLC,                             :         APPEAL NO. C-200117
                                                            TRIAL NO. A-1501964
 and                                              :

STOUGH DEVELOPMENT                                :              O P I N I O N.
CORPORATION,
                                                  :
        Plaintiffs-Appellees,
                                                  :
  vs.
                                                  :
ZONING BOARD OF APPEALS OF
THE CITY OF CINCINNATI,    :

     Defendant,                                   :

  and                                             :

CITY OF CINCINNATI,                               :

     Defendant-Appellant.                         :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 9, 2021



Barrett & Weber LPA, C. Francis Barrett and Joshua L. Goode, for Plaintiffs-
Appellees,

Andrew W. Garth, Interim City Solicitor, Marion E. Haynes, III, and Kevin M. Tidd,
Assistant City Solicitors, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}    Defendant-appellant the city of Cincinnati appeals for the third time

the trial court’s adoption of a magistrate’s decision ordering the issuance of a

certificate of appropriateness to plaintiffs-appellees, Banker’s Choice, LLC, and

Stough Development Corporation (“Banker’s Choice”), to demolish the Davis

Furniture Building,1 a structure designated as historic in downtown Cincinnati.

Because the trial court considered the required factors in Cincinnati Municipal Code

1435-09-2(b), and because its determination that Banker’s Choice had demonstrated

an economic hardship was supported by a preponderance of the evidence, we affirm

the trial court’s judgment.

                          I. Facts and Procedural History

       {¶2}    In 2013, Banker’s Choice, a Cincinnati developer of urban properties,

bought the Davis Furniture Building at a sheriff’s sale for $125,000 “to alleviate the

‘eyesore’ * * * the building had become and to protect the economic well-being of

their property across the street.” Banker’s Choice, LLC, v. Zoning Bd. of Appeals of

City of Cincinnati, 2018-Ohio-3030, 106 N.E.3d 1271, ¶ 2 (1st Dist.) (“Banker’s

Choice I”). After acquiring and evaluating the property, Banker’s Choice sought a

certificate of appropriateness for demolition from the Historic Conservation Board

pursuant to the Cincinnati Zoning Code. See Cincinnati Municipal Code 1435-01-C

and 1435-09-01.

       {¶3}    In 2014, the Historic Conservation Board denied the request by

Banker’s Choice for a certificate of appropriateness for demolition of the Davis



1 We refer to the “building” in the singular, as we did in our prior decisions. The property
comprises two buildings located at 1119 and 1123 Main Street.



                                                 2
                      OHIO FIRST DISTRICT COURT OF APPEALS



Furniture Building.    It found that three local entities had presented legitimate

purchase offers, each of which, if consummated, would cover and exceed Banker’s

Choice’s purchase price and costs. It determined that Banker’s Choice had failed to

show that all economically viable use of the property would be deprived without

demolition. Banker’s Choice appealed, and in 2015, the Zoning Board of Appeals

(“the Zoning Board”) affirmed the denial of the demolition request. Banker’s Choice

appealed to the Hamilton County Court of Common Pleas.

       {¶4}   After taking additional evidence, a magistrate of the common pleas

court determined that the Historic Conservation Board violated Banker’s Choice’s

due-process rights, that the Davis Furniture Building was not a “historical asset” or a

“historic structure” as those terms are defined in the code, and that the three offers

to purchase the building were “illusory” and “not bona fide offers.” The magistrate

also held as a matter of law that the standard for determining when the Historic

Conservation Board may issue a certificate of appropriateness, identified in

Cincinnati Municipal Code 1435-09-2, was unconstitutional. The magistrate found

that Banker’s Choice had proven that it was not economically viable to rehabilitate

the property and ordered the Historic Conservation Board to issue a certificate of

appropriateness for demolition to Banker’s Choice. The city filed objections.

       {¶5}   In 2017, the trial court overruled the objections, adopted the

magistrate’s decision, and ordered the issuance of a certificate of appropriateness for

the building’s demolition. In addition, the court determined that Banker’s Choice

was not denied due process, but the court did not decide the constitutionality of the

relevant city ordinance.   The court treated the “fact that no one purchased the

building” as “substantial evidence that any real or perceived economic hardship * * *




                                              3
                       OHIO FIRST DISTRICT COURT OF APPEALS



was not relieved” by the purchase offers. In light of its ruling that the building could

be demolished, the court denied the city’s motion for a preliminary injunction

directing Banker’s Choice to restore the building to comply with the city’s building

code.

                                   Banker’s Choice I

        {¶6}     In the city’s first appeal, we noted that the trial court had correctly

identified the law governing its approval or denial of Banker’s Choice’s application

for a certificate of appropriateness for demolition.       Banker’s Choice I at ¶ 13.

Cincinnati      Municipal   Code    1435-09-2(b)    provides    that   a   certificate   of

appropriateness should issue if the property owner has demonstrated by credible

evidence that it would suffer economic hardship if the certificate were not approved.
Id. In reaching a determination of whether Banker’s Choice had demonstrated an

economic hardship, the trial court was required to consider three factors:

        (i)      Will all economically viable use of the property be deprived

        without approval of a Certificate of Appropriateness;

        (ii)     Will the reasonable investment-backed expectations of the

        property owner be maintained without approval of a Certificate of

        Appropriateness; and

        (iii)    Whether the economic hardship was created or exacerbated by

        the property owner.
Id., citing Cincinnati Municipal Code 1435-09-2(b).

        {¶7}     We held that the trial court did not evaluate all three factors of the

economic hardship test prior to ordering the issuance of a certificate of

appropriateness for demolition. Id. at ¶ 15. We held that the trial court’s conflicting




                                                4
                     OHIO FIRST DISTRICT COURT OF APPEALS



findings made it impossible for this court to “read together” the magistrate’s decision

and the trial court’s judgment to determine whether the trial court correctly applied

the law. Id. at ¶ 17. We remanded the matter to the trial court for the application of

“the proper standard consistent with law and this opinion.” Id. at ¶ 20. We affirmed

the denial of the city’s motion for a preliminary injunction.

       {¶8}   On remand, however:

       The trial court instead undertook to rerule on the [city’s] objections to

       the magistrate’s decision. In a brief subsequent entry, the trial court

       overruled all of the objections to the magistrate’s decision and simply

       adopted the magistrate’s decision in its entirety—including all of the

       factual and legal findings, some of which were previously rejected.

Banker’s Choice, LLC, v. Zoning Board of Appeals of the City of Cincinnati, 1st Dist.

Hamilton No. C-180578, 2019-Ohio-4854, ¶ 11 (“Banker’s Choice II”). The city

appealed again.

                                Banker’s Choice II

       {¶9}   In the city’s second appeal, we held that the trial court erred by failing

to follow the mandate of this court on remand, and in doing so violated the law-of-

the-case doctrine. Banker’s Choice II at ¶ 18. We noted that the only basis for

remand had been “the issue of whether Banker’s Choice demonstrated by credible

evidence that it will suffer economic hardship—under the three-factor ‘economic

hardship’ test—if the certificate of appropriateness for demolition of the Davis

Furniture Building is not approved.” Id. at ¶ 15. We said:

       However, rather than heed this instruction to address a limited issue

       on remand, the trial court chose to adopt the magistrate’s decision in




                                               5
                       OHIO FIRST DISTRICT COURT OF APPEALS



       its entirety. Effectively, the trial court vacated its previous judgment,

       including all of the factual and legal findings that differed from the

       magistrate’s decision which had been upheld in Banker’s Choice I. The

       trial court’s judgment now holds, inter alia, that the [city] violated

       Banker’s Choice’s due-process rights and that part of the Cincinnati

       zoning code is unconstitutional.
Id.

       {¶10} We reversed the judgment of the trial court, remanded the matter, and

ordered the trial court do the following:

       On remand, the trial court must apply the three-factor “economic

       hardship” test under Cincinnati Municipal Code 1435-09-2(b) to its

       factual findings and decide whether Banker’s Choice demonstrated by

       credible evidence that it will suffer economic hardship if the certificate

       of appropriateness for demolition of the Davis Furniture Building is

       not approved.
Id. at ¶ 20.

                          The Trial Court’s Judgment

       {¶11} On remand, the trial court applied the three-factor economic hardship

test to its factual findings and concluded that Banker’s Choice demonstrated that it

would suffer economic hardship if the certificate of appropriateness for demolition

was not approved. The court adopted the magistrate’s decision ordering the issuance

of a certificate of appropriateness to Banker’s Choice to demolish the building. The

city now appeals.




                                               6
                     OHIO FIRST DISTRICT COURT OF APPEALS



                            The City’s Third Appeal

       {¶12} In a single assignment of error, the city argues that the trial court’s

determination that Banker’s Choice demonstrated it will suffer economic hardship is

not supported by a preponderance of the substantial, reliable, and probative

evidence on the whole record as a matter of law.

       {¶13} In administrative appeals under R.C. 2506.04, common pleas courts

and courts of appeals apply differing standards of review. Henley v. Youngstown Bd.

of Zoning Appeals, 90 Ohio St. 3d 142, 147, 735 N.E.2d 433 (2000). The common

pleas court is required to weigh the evidence in “the whole record” and to determine

whether the administrative order or decision at issue is “unconstitutional, illegal,

arbitrary, capricious, unreasonable, or unsupported by the preponderance of

substantial, reliable, and probative evidence.” R.C. 2506.04; Henley at 147.

       {¶14} An appeal to the court of appeals is more limited in scope than an

appeal to the common pleas court and is more deferential to the lower court’s

decision. Shelly Materials, Inc. v. City of Streetsboro Planning and Zoning Comm.,

158 Ohio St. 3d 476, 2019-Ohio-4499, 145 N.E.3d 246, ¶ 17, citing Kisil v. Sandusky,

12 Ohio St. 3d 30, 34, 465 N.E.2d 848 (1984); Cleveland Clinic Found. v. Cleveland

Bd. of Zoning Appeals, 141 Ohio St. 3d 318, 2014-Ohio-4809, 23 N.E.3d 1161, ¶ 25.

Under R.C. 2506.04, the appellate court’s authority is limited to reviewing the

common pleas court’s decision on “questions of law,” and does not encompass the

common pleas court’s power to weigh the evidence. Banker’s Choice I at ¶ 12, citing

Cleveland Clinic at ¶ 25.

       Apart from deciding purely legal issues, the court of appeals can

       determine whether the court of common pleas abused its discretion,




                                             7
                      OHIO FIRST DISTRICT COURT OF APPEALS



       which in this context means reviewing whether the lower court abused

       its discretion in deciding that an administrative order was or was not

       supported by reliable, probative, and substantial evidence.

Shelly Materials at ¶ 17. Under R.C. 2506.04, a court of appeals must affirm unless

it finds, as a matter of law, that the decision of the common pleas court is not

supported by the required evidence. Cleveland Clinic at ¶ 27-28.

       {¶15} Banker’s Choice contends that the city should not be allowed to argue

that the trial court’s decision is unsupported by the evidence because the city did not

raise this assignment of error in either of its prior appeals. However, in the city’s

first appeal, it challenged the trial court’s finding that a certificate of appropriateness

for demolition should issue. Banker’s Choice I at ¶ 10. But because the trial court

did not properly analyze the question in the first instance or on our initial remand,

we did not reach the issue in either of the prior appeals.

       {¶16} Banker’s Choice also argues that under the doctrine of the law of the

case, the city should not be allowed to argue in this appeal that the trial court

impermissibly substituted its judgment for that of the Zoning Board of Appeals.

Under the law-of-the-case doctrine, “legal questions resolved by a reviewing court in

a prior appeal remain the law of that case for any subsequent proceedings at both the

trial and appellate levels.” Farmers State Bank v. Sponaugle, 157 Ohio St. 3d 151,

2019-Ohio-2518, 133 N.E.3d 470, ¶ 22. The law-of-the-case doctrine “ ‘comes into

play only with respect to issues previously determined.’ ” Giancola v. Azem, 153
Ohio St. 3d 594, 2018-Ohio-1694, 109 N.E.3d 1194, ¶ 16, quoting Quern v. Jordan,

440 U.S. 332, 347, 99 S. Ct. 1139, 59 L. Ed. 2d 358 (1979), fn. 18.

       {¶17} In Banker’s Choice I, we stated that the city’s principal argument was




                                                8
                      OHIO FIRST DISTRICT COURT OF APPEALS



that the trial court substituted its judgment for that of the Zoning Board of Appeals.

Banker’s Choice I at ¶ 10. In our analysis of the city’s argument, we explained the

limited nature of an appellate court’s review under R.C. 2506.04, compared to that of

a common pleas court under the statute. Id. at ¶ 11-12. Our articulation of our

standard of review did not resolve a legal question, however; it simply set forth the

standard that we would use to resolve the legal question in the case.

            Trial Court’s Application of the Three-Factor Test

       {¶18} In our remand of the case, we instructed the trial court to apply the

three-factor test of Cincinnati Municipal Code 1435-09-2(b) and determine whether

under that test Banker’s Choice had established economic hardship. The trial court

did so, but the city claims the court’s analysis was unsupported by reliable evidence.

       {¶19} The city argues that the trial court failed to explain its rationale or

conduct a meaningful analysis in its application of the three factors of the economic

hardship test. But with respect to a trial court’s failure to explain its rationale or

failure to identify supporting evidence in its decision, the Supreme Court of Ohio has

held: “[w]hile these may or may not be flaws in the trial court’s opinion, they are not

fatal.” Cleveland Clinic, 141 Ohio St. 3d 318, 2014-Ohio-4809, 23 N.E.3d 1161, at ¶

28. An appellate court has a duty to affirm unless it finds, as a matter of law, that the

trial court’s decision is unsupported by substantial, reliable, and probative evidence.
Id.

                  1. Denial of All Economically Viable Use

       {¶20} The city argues that the trial court’s determination under the first

factor, Cincinnati Municipal Code 1435-09-2(b)(i)—that the property will be

deprived of all economically viable use without approval of a certificate of




                                               9
                      OHIO FIRST DISTRICT COURT OF APPEALS



appropriateness—is not supported by the evidence.

       {¶21} In analyzing what it means to be deprived of all economically viable

use, we find zoning cases instructive. Courts consider the question of deprivation of

a property’s economic value in challenges to zoning regulations under the Fifth

Amendment. In determining whether a regulation has deprived a property owner of

all economic value, a court’s concern is “not whether [a] property is capable of being

used, but whether it is capable of being used in an ‘economically beneficial or

productive’ manner.” State ex rel. AWMS Water Solutions, L.L.C. v. Mertz, Slip

Opinion No. 2020-Ohio-5482, ¶ 47, quoting Lucas v. South Carolina Coastal

Council, 505 U.S. 1003, 1015, 1017, 112 S. Ct. 2886, 120 L. Ed. 2d 798 (1992). A

regulation denies an owner all economically viable use of the owner’s land if it

restricts the use of the land so as to “ ‘render it valueless, the permitted uses are not

economically feasible, or the regulation permits only uses which are highly

improbable or practically impossible under the circumstances.’ ” State ex rel. Ridge

Club v. Amberley Village, 1st Dist. Hamilton No. C-070012, 2007-Ohio-6089, ¶ 13,

quoting Valley Auto Lease v. Auburn Twp. Bd. of Zoning Appeals, 38 Ohio St. 3d
184, 186, 527 N.E.2d 825 (1988).

       {¶22} The city argues that the trial court was required to consider whether

Banker’s Choice could have realized a profit had it accepted one of the offers it

received to purchase the building. However, an owner’s ability to sell an affected

property does not constitute an economically beneficial use; “[t]ypical economic uses

enable a landowner to derive benefits from land ownership rather than requiring a

landowner to sell the affected parcel.” Mertz at ¶ 48, quoting Lost Tree Village Corp.

v. United States, 787 F.3d 1111, 1117 (Fed.Cir.2015).




                                              10
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶23} In its discussion of economically viable use of the property, the trial

court noted that the building was “crumbling,” “dangerous,” and “not in good shape

whatsoever,” and that even the city had referred to it as “vacant, unsafe, unsanitary

and deteriorating.” The court noted the building’s “major structure and damage

issues,” and that it had, earlier in the proceedings, ordered Banker’s Choice to

undertake certain safety repairs to alleviate a clear and present danger to first

responders.

       {¶24} The trial court stated, “To make the building economically viable for

anyone would be very difficult and expensive.” The court stated that it “found and

specifically stated in prior decisions that Banker’s Choice presented credible evidence

from experts in the field of property restoration and the financial aspect of property

restoration that the Davis Furniture Building would be economically not viable.”

       {¶25} In its 2017 decision, the court found that three entities, two of which

were nonprofit organizations, “all made ‘offers,’ ” but “[n]o contract to purchase the

property was ever consummated.” The court also found that Banker’s Choice had

marketed the property “in various ways including the hiring of a professional and

experienced commercial real estate broker, i.e., David Cawdrey.” The court noted

Cawdrey’s testimony that he vigorously marketed the buildings using various

marketing and commercial real estate techniques. And, although Banker’s Choice

was not required to do so, the court concluded that Banker’s Choice had “engaged in

legal and appropriate efforts to sell the property.”

       {¶26} In the trial court’s 2017 decision, it specifically found that the $3.34

million estimate for rehabilitation costs submitted by HGC Construction, which it

found to be “a reputable construction company with much experience in restoring




                                               11
                     OHIO FIRST DISTRICT COURT OF APPEALS



buildings in the [Over-the-Rhine neighborhood],” along with Banker’s Choice’s

investment-return calculations, “indicates restoration creates an economical

hardship.” The court noted that William Stough, vice president of the Stough Group,

testified that it was not economically feasible to restore the building. The court noted

that Michael Stough, the CEO of Stough Development Corporation, testified that it

was not economically feasible to restore the building, that the cost and financing put

the monthly debt service far above any potential rental income, and that he was

aware of no scenario where a net operating income could be achieved.

       {¶27} Following our review of the record, we hold that there was evidence, if

believed, to support the trial court’s determination that the property would be

deprived of all economically viable use without approval of a certificate of

appropriateness.

       {¶28} Michael Stough provided the Historic Conservation Board and the

Urban Conservator, Larry Harris, an estimate for construction costs of

approximately $2.5 million.       As the Urban Conservator, Harris’s duty is to

administer the city’s historic preservation regulations and to review the

appropriateness of demolitions of properties located within historic districts. See

Cincinnati Municipal Code 1435-05-2.        Because Harris believed the estimate’s

numbers were inflated, Stough hired HGC Construction to do an independent cost

assessment, as Stough explained, “to develop a cost for putting the building back into

service.” Harris admitted that HGC Construction was one of the most reputable

contractors in Cincinnati and that its estimate of $3.34 million, though substantially

greater than that provided by Stough, was “credible.”

       {¶29} Michael Paul, a registered architect and chief operating officer for




                                              12
                     OHIO FIRST DISTRICT COURT OF APPEALS



Stough Development Corporation, testified that major structural components of the

building needed to be rectified before they could move forward with any type of

project. Paul generated a pro forma and determined that “the building was not

performing under most any standard at that point in time. Financially, it didn’t

make sense.” Paul testified that he performed “a life cycle analysis on what the

building would cost versus what the building is capable of generating in terms of

revenue.” According to Paul, his market value analysis indicated that a “return on

investment wasn’t there. It has actually a negative cash flow over it without some

type of subsidies that this project wasn’t viable.” With respect to the potential return

on investment, his analysis reflected “that the property is nonperforming” and that,

under no scenario, would it realize a reasonable rate of return on the investment.

       {¶30} Paul hired structural engineers to review the building for structural

stability. Richard Meyer of the Shell & Meyer firm in Dayton, Ohio, performed an

inspection of the building and prepared a report detailing “serious structural issues

some of which [he] consider[ed] to be dangerous.” Meyer concluded that “[t]he

conditions observed are structurally unsafe and will require extensive reinforcing

and reconstruction.” Michael Frank of GOP Limited performed an inspection of the

property and prepared a report detailing the condition of the building and problems

with potential reuse of the building. Frank testified that it would be easier and more

cost effective to “start over” and build a new building because so much of the existing

building would have to be modified.

       {¶31} The trial court was in the best position to evaluate the evidence and

assess the credibility of the witnesses. See Ridge Club, 1st Dist. Hamilton No. C-

070012, 2007-Ohio-6089, at ¶ 37.         The court recognized and considered the




                                              13
                     OHIO FIRST DISTRICT COURT OF APPEALS



countervailing evidence, including the offers to purchase. The court was free to

accept the testimony of the Stoughs and of Michael Paul, and the evidence from the

outside experts. The fact that the Stoughs and Paul were “insiders” goes to the

weight and credibility of their testimony. That testimony, along with the other

evidence, if believed, supported the finding that all economically viable use of the

property would be deprived without a certificate of appropriateness.

            2. Reasonable Investment-Backed Expectations

       {¶32} In considering the second factor of the economic hardship test in

Cincinnati Municipal Code 1435-09-2(b)(ii), the trial court found that Banker’s

Choice’s reasonable investment-backed expectations would not be maintained

without approval of a certificate of appropriateness. Specifically, the court found

that Banker’s Choice “bought the building with restoration and financial investment

among other things in mind.” The court found, however, that due to the costliness of

restoration, those “reasonable investment-backed expectations could not be made to

come to fruition” without a certificate of appropriateness for demolition.

       {¶33} Here, the trial court took into consideration that Banker’s Choice

bought the building for $125,000 at a sheriff’s sale and that the building was

designated as a historic structure. The court noted that the Cincinnati Municipal

Code allows for a certificate of appropriateness for demolition, even for a building

that is a historic structure, so long as certain conditions in the code are met. The

court noted the expertise of Banker’s Choice as an experienced developer of urban

properties in the Over-the-Rhine historic district in Cincinnati. In its 2017 decision,

the court found that Banker’s Choice has “a history of contributing not subtracting

from the viability and history of Over-the[-]Rhine.” The court found that restoration




                                              14
                      OHIO FIRST DISTRICT COURT OF APPEALS



of the building “would be extremely costly for anyone to have it sustain economic

viability if it could in fact ever be capable of economic viability.”

       {¶34} As a developer of properties in the area, Banker’s Choice was aware of

the historic-preservation provisions of the zoning code at the time it purchased the

building.   It was the expectation of Banker’s Choice to restore the property if

economically feasible, and if not, to obtain a certificate of appropriateness for

demolition. The record supports the trial court’s determination that, due to the

economic infeasibility of restoration, Banker’s Choice’s reasonable investment-

backed expectations would not be maintained without approval of a certificate of

appropriateness for demolition.

3. Was the Hardship Created or Exacerbated by the Property Owner

       {¶35} In applying the third factor set forth in Cincinnati Municipal Code

1435-09-2(b)(iii) to its factual findings, the trial court determined that Banker’s

Choice neither created nor exacerbated the economic hardship that it would suffer if

the certificate of appropriateness was not approved. The court found that even

before Banker’s Choice bought the building, it had been deteriorating and unsafe and

that the city had had problems with the building. The court rejected any argument

that Banker’s Choice exacerbated its economic hardship by “its tactics regarding the

offers made to buy the building, marketing techniques, etc.” The court found that

the record was devoid of credible evidence showing that Banker’s Choice did

anything to exacerbate the economic hardship. The trial court’s determination that

Banker’s Choice neither created nor exacerbated the economic hardship that it would

suffer is supported by the record.




                                                15
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                     Conclusion

       {¶36} The trial court properly examined and applied each of the three

mandatory factors of the economic hardship test in Cincinnati Municipal Code 1435-

09-2(b) to its factual findings, as required by our remand in Banker’s Choice II, and

concluded that Banker’s Choice demonstrated that it would suffer economic hardship

if the certificate of appropriateness was not approved. Because the trial court’s

determination was supported by a preponderance of the evidence, we hold that the

court did not abuse its discretion in vacating the Zoning Board’s decision denying a

certificate of appropriateness. Therefore, we overrule the assignment of error and

affirm the trial court’s judgment.

                                                                 Judgment affirmed.

BERGERON and WINKLER, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                               16